Citibank Credit Card Issuance Trust Preliminary Term Sheet dated September 12, 2007 $[][]% Class 2007-A8 Notes of September 2017 (Legal Maturity Date September 2019) The issuance trust proposes to issue and sell Class 2007-A8 Notes of the Citiseries pursuant to the base prospectus (the “prospectus”) dated February 5, 2007, as supplemented. The offered ClassA Notes will have substantially the same terms and underwriting arrangements as the Class 2007-A5 Notes described in the prospectus supplement dated June 15, 2007 (the “prior prospectus supplement”), to the extent not otherwise different from the terms set forth below: Issuing Entity: Citibank Credit Card Issuance Trust Principal Amount: $[] Initial Nominal Liquidation Amount: Principal Amount Ratings: AAA or its equivalent by at least one nationally recognized rating agency Interest Rate: []% per annum Expected Principal Payment Date: September 20, 2017 Legal Maturity Date: September 20, 2019 Expected Issuance Date: September 20, 2007 Date Interest begins to accrue: Issuance Date Interest Payment Dates: 20th day of each March and September, beginning March 2008; provided, however, that if an event of default or early redemption event occurs with respect to these Class A notes, or if these Class A notes are not paid in full on the expected principal payment date, the issuance trust will begin making payments on the 20th day of every month Price to Public: $[] (or []%) Underwriting Discount: $[] (or []%) Proceeds to issuance trust: $[] (or []%) Underwriters and allocations: Citi, $[] Banc of America Securities LLC, $[] Lehman Brothers, $[] RBS
